DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 02/17/2021. Claims 1, 3-8, 10- 14, 16-17 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance 
Claims 1, 3-8, 10-14, 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record teaches White teaches a display apparatus comprising: a processor configured to process a signal (see Figure 2, processing component 28 which processes from mic 20); a display configured to display an image based on the processed signal (see Figure 2, display 26 and see col. 11, lines 5-6, where output is displayed); a storage (see col. 4, lines 7-14, storage devices); a voice command receiver configured to receive a voice command from a user (see col. 10, lines 64-67, where voice input issued by user and col. 17, lines 38-40); a communicator configured to communicate with an external server via a network (see col. 13, lines 13-17, where transceiver used to provide communication between remote system 12 and local device); and a controller configured to control to (see col. 11, lines 25-29, 
However, White does not specifically teach, receive, from the external server, a first voice command list comprising a plurality of voice commands and a control command corresponding to one of the plurality of voice commands, store the first voice command list in the storage.

Stonehocker does teach wherein the controller is further configured to control to receive a second voice command list from the external server and update the first voice command list based on the received second voice command list (see col. 6, lines 37-52, where in server only mode, additional words are sent to local client to include the missing words and see col, 2, lines 15-17).
Hence, none of the cited prior art teaches or makes obvious the combination of limitations as recited in the independent claims. More specifically, the limitation of “wherein the first voice command list is a list of voice commands that have successfully been recognized and for which corresponding operations have successfully been performed a predetermined number of times or more” is not taught or made obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
02/22/2021